Exhibit 10.1

 

DIGITAL ANGEL CORPORATION

ANNUAL INCENTIVE PLAN

 

I.              PURPOSES OF THE PLAN

 

1.01                         The Digital Angel Corporation (“Company”) Annual
Incentive Plan (“Plan”) is established to promote the interests of the Company
and to enhance shareholder value of the Company by creating an annual incentive
program to (i) attract and retain employees who will strive for excellence, and
(ii) motivate those individuals to set and achieve above-average objectives by
providing them with rewards for contributions to the financial performance of
the Company.

 

II.            ADMINISTRATION OF THE PLAN

 

2.01                         The Plan is hereby adopted by the Company’s Board
of Directors, which hereby delegates the administration of the Plan to the
Compensation Committee pursuant to the powers provided to the Committee by the
Board of Directors of the Company.

 

2.02                         The interpretation and construction of the Plan and
the adoption of rules and regulations for administering the Plan shall be made
by the Committee.  Decisions of the Committee shall be final and binding on all
parties who have an interest in the Plan.

 

III.           DETERMINATION OF PARTICIPANTS

 

3.01                         The Committee shall, within ninety (90) days of the
start of each fiscal year (a “Performance Period”), determine which employees
are entitled to participate in the Plan for such Performance Period. An
individual shall be eligible to receive distributions pursuant to the Plan for a
Performance Period if such individual is employed by the Company or any of its
participating subsidiaries on the earlier of March 1 of the succeeding fiscal
year or the date on which bonuses under this Plan are distributed, whichever is
earlier.  If an individual is not employed by the Company or a participating
subsidiary on such date, such employee will not eligible to receive a bonus
under the Plan.  However, an individual who is on a leave of absence or whose
employment terminates and is then re-hired in the same fiscal year may remain
eligible at the discretion of the Committee, and the Committee may provide a pro
rata bonus.  In the event of termination of an individual’s employment as a
result of death or disability, the Committee shall provide the individual or the
individual’s estate with a pro rata bonus.

 

3.02                         For purposes of the Plan:

 

A.     An individual shall be considered an

 

--------------------------------------------------------------------------------


 

employee for so long as such individual remains employed by the Company or one
or more subsidiary corporations.

 

B.     Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a subsidiary
of the Company, provided each such corporation (other than the last corporation
in the unbroken chain) owns, at the time of determination, stock possessing more
than fifty percent of the total combined voting power of all classes of stock in
one of the other corporations in such chain.

 

IV.           BONUS AWARDS

 

4.01                         No eligible employee shall earn any portion of a
bonus award made hereunder for any Performance Period until December 31 of the
applicable Plan year.

 

4.02                         The individual bonus awards payable to the
participants in the Plan for any Performance Period shall be based upon the
Company’s success in achieving specified financial and operational targets
determined by the Committee for that Performance Period (“Annual Targets”),
which Annual Targets shall be set forth in an Exhibit to this Plan and provided
to all participants in the Plan. In determining whether the Company has achieved
the Annual Targets, the measurement of each Annual Target will be finally
determined by the Committee consistent with the Company’s historical methodology
for calculating such amounts for financial reporting purposes; provided,
however, the Committee shall have the right, in its discretion, to make
adjustments to exclude the effect of one time or special items which, in the
Committee’s judgment, unfairly affect the applicable Annual Target.   In the
event the Company acquires, sells or engages in transactions with other
companies or businesses during any applicable fiscal year that would affect the
computation of the Annual Targets, the Committee shall use its discretion to
determine the impact, if any, such transactions should have on the Annual
Targets.  While the bonuses shall be granted if the Company achieves the Annual
Targets, the Committee may use its discretion to award bonuses based on curves,
matrices or other criteria or measurement for prorating the amount of the payout
if the Committee determines it to be appropriate based on executive performance
and other facts and circumstances, with the goal being to reward performance
based upon the Company’s objectives.

 

4.03                         The bonuses of an individual participant shall be
based on a percentage of each individual’s base salary as of the last day of the
applicable Performance Period, which percentage may be increased or decreased
based on the extent to which the Company meets or exceeds the Annual Targets. 
The percentage of base salary applicable to each participant shall be as
established by the Committee, taking into account the provisions of any
applicable employment agreements.  In the event the Company achieves Annual
Targets that are in between specified Annual Targets, the Committee may use its
discretion to provide or not provide an individual an additional bonus, pro rata
or otherwise, based on the Company’s achievement.

 

--------------------------------------------------------------------------------


 

4.04                         Following completion of the bonus calculation
referenced above, the Committee shall issue a written report containing the
final calculation.

 

4.05                         Following the end of each Performance Period, the
Committee may determine to grant to any Participant a bonus, which may not
exceed the maximum amount specified in sections 4.02 and 4.03 above for such
Participant. The Committee may reduce or eliminate the bonus granted to any
Participant based on factors determined by the Committee, including but not
limited to, performance against budgeted financial goals and the Participant’s
personal performance.

 

V.            PAYMENT OF BONUS AWARDS

 

5.01                         Bonuses shall be paid no later than March 1 of the
calendar year following the applicable Performance Period.  All payments under
the Plan shall be subject to the Company’s collection of all applicable federal,
state and local income and employment withholding taxes.

 

VI.           GENERAL PROVISIONS

 

6.01                         The Plan shall become effective when adopted by the
Compensation Committee.  The Committee may at any time amend, suspend or
terminate the Plan, provided such action is effected by written resolution and
does not adversely affect rights and interests of Plan participants.

 

6.02                         No amounts awarded or accrued under this Plan shall
actually be funded, set aside or otherwise segregated prior to payment.  The
obligation to pay the bonuses awarded hereunder shall at all times be an
unfunded and unsecured obligation of the Company.  Plan participants shall have
the status of general creditors and shall look solely to the general assets of
the Company for the payment of their bonus awards.

 

6.03                         No Plan participant shall have the right to
alienate, pledge or encumber his/her interest in this Plan, and such interest
shall not (to the extent permitted by law) be subject in any way to the claims
of the employee’s creditors or to attachment, execution or other process of law.

 

6.04                         Neither the action of the Company in establishing
the Plan, nor any action taken under the Plan by the Committee, nor any
provision of the Plan, shall be construed so as to grant any person the right to
a onus or to remain in the employ of the Company or its subsidiaries for any
period of specific duration.  Rather, each employee will be employed “at-will,”
which means that either such employee or the

 

--------------------------------------------------------------------------------


 

Company may terminate the employment relationship at any time for any reason,
with or without cause, subject in each case to any employment agreement between
such person and the Company.

 

6.05                         This is the full and complete agreement between the
eligible employees and the Company with respect to incentive bonus compensation.
This Plan does not supersede, but is supplemental to, any provisions of any
employment agreement to which any of the employees eligible under this Plan may
be party.

 

6.06                         This plan shall be interpreted in accordance with
the laws of the State of Minnesota.

 

6.07                         This plan may be amended or terminated by the
decision of the Board of Directors of the Company; provided, however, that
amendment or termination shall not affect any incentive compensation that was
earned prior to the date of such amendment or termination.

 

--------------------------------------------------------------------------------